Weaver, J.
(dissenting). Without questioning the soundness of the legal propositions affirmed in the foregoing opinion, I am constrained to dissent from the conclusion that the charge of fraud is not supported by the evidence. Taking the history of the case from the first conveyance of the four hundred and fifty acres to appellant to the last conveyance to another son of two hundred and fifteen acres, it discloses, in my judgment, a concerted plan to deprive the plaintiff of all interest in her husband’s estate, and, after she has served and cared for the husband until his death, turn her out upon the world penniless. I further hold that the plea of estoppel ¿gainst the defendant has sufficient support in the record.
Ladd, J., joins in this dissent.